Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 
Claim Interpretation
Applicant’s amendments no longer invoke 112f, and thus the related interpretation is withdrawn.
	
Claim Rejections - 35 USC § 101
Applicant’s amendments sufficiently integrate the abstract idea into a practical application, and thus the 101 rejection is withdrawn.

		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US20070280505A1), and further in view of Shikii (US10272920B2) and Tuukanen (US20200041997A1).
Regarding claim 1, Breed teaches;
A control device configured to be embedded in a motor vehicle (taught as an eye location determining system, paragraph 0021), to control at least one service equipment item for a plurality of passengers in a passenger compartment of the motor vehicle, which is able to receive at least one passenger (taught as a compartment, element 40, with an airbag, element 44, shown in Fig 5, and a restraint system, shown in Fig 6 as a seatbelt), the control device (taught as the system controlling airbag deployment, paragraph 0228 and restraint systems, paragraph 0226) comprising:  
at least one sensor (taught as a single or multiple cameras, paragraph 0228) configured to detect the plurality of passengers in the passenger compartment (taught as a processor that executes a process shown in Fig 22 regarding detection and classification of images acquired from the image sensors/cameras), and
a processor configured to;
classify each detected passenger in at least one passenger category (taught as a pattern recognition algorithmic system, paragraph 0228) among a set of predetermined passenger categories (taught as a list, for example, of 4 classifications including empty, infant seat, child, and an adult, paragraph 0228), 
generate, as a function at least of said passenger category, a command to modify an operation of the at least one service equipment item (taught as tailoring airbag deployment based on the classification, paragraph 0228, or changing the passenger restraint system based on the classification, paragraph 0227).  However, Breed does not explicitly teach;
compute, for each passenger category, a number of passengers categorized in the category, to determine a majority passenger category from the computed numbers of passengers, the majority category corresponding to several passengers, and 
generate the command as a function of the majority passenger category to modify the operation of the at least one service equipment item.  
Shikii teaches; compute, for each passenger category, a number of passengers categorized in the category (taught as determining the number of passengers as asleep, column 21 lines 39-43), generate the command as a function of the majority passenger category to modify the operation of the at least one service equipment item (taught as, when a majority/all of the passengers in the back seat are classified as asleep, turning off a television set, column 21 lines 39-50, or otherwise adjusting items such as speaker volume, light level, or window shading, column 20 lines 57-65).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an equipment control decision as suggested by Shikii in the system taught by Breed in order to improve the passenger experience. As suggested by Shikii, such a system makes it possible to not disturb the sleeping passengers (column 21 lines 5-10).
However, Shikii does not explicitly teach;
to determine a majority passenger category from the computed numbers of passengers ,the majority category corresponding to several [the examiner is interpreting several to indicate more than one] passengers.
Tuukanen teaches; to determine a majority passenger category from the computed numbers of passengers, the majority category corresponding to several [the examiner is interpreting several to indicate more than one] passengers (taught as detecting a majority of passengers [plural, and thus more than one] sharing a concern/preference, and collectively influencing the operation of a vehicle, paragraph 0045).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a majority decision as taught by Tuukanen in the system taught by Breed to improve passenger experience. As suggested by Tuukanen, using a majority decision recognizes that not all passengers share the same preferences or desires (paragraph 0045). While not explicitly a category, passenger confidence/tolerance preferences can be considered a kind of categorization, and when a majority of passengers share the same concern [category], implementing the function, is functionally similar to the claim.

Regarding claim 6, Breed as modified by Shikii and Tuukanen teaches;
The control device according to claim 1 (see claim 1 rejection). Breed further teaches; wherein each passenger category is selected [the examiner is interpreting this to indicate that the classification categories contain classifications from the following list elements, but not necessarily all of the following list elements] from the group consisting of: 
- children (taught as classification group 3, paragraph 0228), 
- an elderly, 
- persons speaking a predetermined language, 
- persons having a predetermined morphology, 
- persons with reduced mobility, 
- a blind and persons with low vision, 
- persons accompanied by luggage, 
- persons having a predetermined posture, 
- men, and 
- women.  

Regarding claim 7, Breed as modified by Shikii and Tuukanen teaches;
The control device according to claim 1 (see claim 1 rejection). Breed further teaches; wherein the detection module includes at least one sensor chosen from the group consisting of: 
an image sensor (taught as a camera, paragraph 0228), 
a presence sensor (taught as pressure/weight sensors, paragraph 0403, elements 7, 76), 
a sound sensor, 
an infrared sensor (taught as using IR detectors for low resolution imaging, paragraph 0211) and 
a temperature sensor.  

Regarding claim 8, Breed as modified by Shikii and Tuukanen teaches;
The control device according to claim 7 (see claim 7 rejection). Breed further teaches; wherein at least one sensor is an image sensor (taught as a camera, paragraph 0228), the classification module being configured to classify the passenger by determining a height of the passenger from image(s) coming from the image sensor (taught as additionally monitoring and measuring the occupant’s height, paragraph 0286).  

Regarding claim 9, Breed as modified by Shikii and Tuukanen teaches;
The control device according to claim 8 (see claim 8 rejection). Breed further teaches; wherein the image sensor is a stereoscopic image sensor (taught as using stereographic analysis for imaging, paragraph 0339).  

Regarding claim 11, Breed as modified by Shikii and Tuukanen teaches;
A motor vehicle (taught as an automobile, paragraph 0078), the motor vehicle including a passenger compartment (taught as element 40, shown in Fig 5) able to receive at least one passenger and at least one service equipment item for the passenger(s) received in the passenger compartment (shown in Fig 5), the motor vehicle including a control device according to claim 1 (see claim 1 rejection), the control device being coupled to each service equipment item (taught as the system controlling airbag deployment, paragraph 0228 and restraint systems, paragraph 0226).  

Regarding claim 13, Breed as modified by Shikii and Tuukanen teaches;
The motor vehicle according to claim 12 (see claim 12 rejection). Breed further teaches; wherein the service equipment item is chosen [the examiner is interpreting this to indicate that the item is one of the following list elements, but not necessarily all of the following list elements] from the group consisting of: 
- an air conditioner or a heater for regulating the temperature of the passenger compartment (taught as controlling the heating system to provide heat only to vents with occupants, paragraph 0628), 
- a display device, 
- an acoustic device (taught as modifying the quality of sound based on the vehicle occupancy, paragraph 0624), 
- a seat (taught as an airbag, paragraph 0228, and seat restraint system, paragraph 0227, and further seat positions appropriate to the occupant’s height, paragraph 0581), 
- a door of the passenger compartment, 
- a smell generating device, 
- a control member able to be actuated by a passenger, 
- a window of the passenger compartment, and 
- a power outlet.   

It has been determined that claim 14 contains no further limitations apart from those previously addressed in claim 1. Therefore, claim 14 is rejected under the same rationale as claim 1.

Claims 2, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US20070280505A1) as modified by Shikii (US10272920B2) and Tuukanen (US20200041997A1), and further in view of Dudar (20180319299A1).
Regarding claim 2, Breed as modified by Shikii, Tuukanen teaches;
The control device according to claim 1 (see claim 1 rejection). However, Breed does not teach; wherein the vehicle is an autonomous motor vehicle.  
Dudar teaches; wherein the vehicle is an autonomous motor vehicle (taught as an autonomous vehicle, paragraph 0023).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an autonomous vehicle as taught by Dudar in the system taught by Breed in order to improve temperature dependent functions. As suggested by Dudar, such a system of temperature alteration allows for additional functionality, such as with food delivery (paragraph 0050).

It has been determined that claims 12 and 15 contain no further limitations apart from those addressed in claim 2. Therefore, claims 12 and 15 are rejected under the same rationale as claim 2.

Regarding claim 16, Breed as modified by Shikii, Tuukanen, and Dudar teaches;
A non-transitory computer-readable medium including a computer program comprising software instructions (taught as implementing the technologies using computer programs, paragraph 0522) which, when executed by a computer, carry out a method according to claim 15 (see claim 2 rejection).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Breed (US20070280505A1) as modified by Shikii (US10272920B2) and Tuukanen (US20200041997A1), and further in view of Koichi (JP2011230529A).
Regarding claim 5, Breed as modified by Shikii and Tuukanen teaches;
The control device according to claim 1 (see claim 1 rejection). However, Breed does not teach; wherein the processor is configured to sequence the passenger categories, which are associated with the detected passenger(s) according to an order relationship and to generate the command as a function of the order of the passenger categories associated with the detected passenger(s).  
Koichi teaches; wherein the processor is configured to sequence the passenger categories associated with the detected passenger(s) according to an order relationship and to generate the command as a function of the order of the passenger categories, which are associated with the detected passenger(s) (taught as setting air conditioning/temperature based on an infant’s biometrics over an adults, paragraph 0039).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a priority system as taught by Koichi in the system taught by Breed in order to better protect more vulnerable passengers. Koichi describes an example where an adult may be comfortable in conditions that could harm an infant (such as with heat rash), and thus should be accounted for in the group setting of temperature/humidity (paragraph 0039).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Breed (US20070280505A1) as modified by Shikii (US10272920B2) and Tuukanen (US20200041997A1), and further in view of Ito (JP2009251388A, from the IDS).
Regarding claim 10, Breed as modified by Shikii and Tuukanen teaches;
The control device according to claim 8 (see claim 8 rejection). However, Breed does not teach; wherein at least one sensor is a sound sensor, and the processor is configured to identify a language spoken by at least one passenger, and configured to send the service equipment item a command to transmit information to the passenger in the identified language.  
Ito teaches; wherein at least one sensor is a sound sensor (taught as a microphone, element 15 paragraph 0043), and the processor is configured to identify a language spoken by at least one passenger (taught as determining the language used by the occupant, paragraph 0049), and configured to send the service equipment item a command to transmit information to the passenger in the identified language (taught as setting the language type for guidance, paragraphs 0056-0057).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a language identification and setting as taught by Ito in the system taught by Breed in order to improve communication with the occupants. As taught by Ito, the ability to distinguish a native language of an occupant prioritizes the convenience of the occupants (paragraph 0008), and can personalize the output for each occupant/driver (paragraph 0062).

Response to Arguments
Applicant argues on page 6 of the remarks that the claims do not invoke 112f. The examiner agrees, and withdraws the related interpretations.

Applicant argues on pages 6-7 of the remarks that the claims should not be rejected under 101. Examiner agrees that the amendment overcomes the previous 101 rejection, and withdraws it.

Applicant argues on pages 8-9 that Shikii does not teach the determination of a majority category as related to independent claims 1 and 14. Specifically, the applicant argues that Shikii deals with situations when all the detected passengers belong to a same and unique category. Shikii teaches additional situations apart from what the applicant described. For example, Shikii teaches adjusting a speaker next to one sleeping passenger while retaining the settings of another speaker next to another, non sleeping passenger (column 20 lines 57-65). This situation would indicate that one category [sleeping category] to control a service item [speaker], and applies to a case of a plurality of service equipment [multiple speakers, lights etc.] Additionally, all passengers [2/2] still constitutes a majority. The examiner does agree that Shikii does not explicitly teach a majority category which requires several passengers in the category, and withdraws the previous rejection. However, the examiner presents a new rejection above, supplemented with Tuukanen, to address the amended material and further teach a majority decision affecting vehicle settings.

The applicant argues on page 10 of the remarks that dependent claims 2, 12, and 15-16, based at least on the dependency on allowability of the independent claims, should also be allowed. In light of the rejections and arguments above, this argument is rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662